Order entered October 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00210-CR

                    EMMANUEL MARTINEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-24906-V

                                     ORDER

      Before the Court is appellant’s October 14, 2022 motion to extend the time

to file appellant’s brief. On September 14, 2022, court reporter Kelly Simmons

filed exhibits and two letters regarding encrypted flash drives admitted into

evidence as State’s Exhibits 221 and 245 (Ms. Simmons identified State’s Exhibit

221 as State’s Exhibit 222. State’s Exhibit 222 is a summary report of the contents

of State’s Exhibit 221). A review of the record shows State’s Exhibits 221 and 245

contain copies of the results of extractions of the contents of mobile telephones
admitted into evidence as State’s Exhibits 220, 229, and 230. In her letters, Ms.

Simmons indicated she was unable to file the encrypted flash drives electronically

and inquired whether the Court would require the contents.

      Because the record shows the flash drives and their contents were admitted

into evidence “for all purposes” and not as mere physical objects, we conclude the

contents of the drives are properly part of the record on appeal. Accordingly, we

ORDER Ms. Simmons to file, within THIRTY DAYS of the date of this order, a

supplemental reporter’s record of the contents of State’s Exhibits 221 and 245.

      So that appellant might have the benefit of the supplemental reporter’s

record, we GRANT appellant’s motion for extension and ORDER appellant’s

brief filed by December 15, 2022.

      We DIRECT the Clerk to transmit a copy of this order to court reporter

Kelly Simmons and to counsel for all parties.




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE




                                        –2–